                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MARK BAMBACH, et al.,

             Plaintiffs,                       CASE NO. 18-14039
                                               HON. DENISE PAGE HOOD
v.

LAPEER COUNTY, et al.,

             Defendants.
                                     /

             ORDER DENYING WITHOUT PREJUDICE
        MOTION TO DISQUALIFY PLAINTIFFS’ LAWYERS [#14]

I.    INTRODUCTION

      Plaintiffs filed this 42 U.S.C. § 1983 action on December 23, 2018, alleging that

Defendants violated their Fourth, Fifth, and Fourteenth Amendment rights during a

child protective services investigation, the removal of the children from Plaintiff Mark

Bambach’s (“Bambach”) home, and resulting judicial proceedings against Bambach.

On March 19, 2019, Defendant Lapeer County (the “County”) filed a Motion to

Disqualify Plainiffs’ Lawyers (the “Motion”). [Dkt. No. 14] Plaintiffs filed a response,

to which the County replied. Defendants Gina Moegle, Susan Shaw, and Stacy May

(the “State Defendants”) filed a concurrence in the Motion, to which Plaintiffs




                                           1
responded.1 The Court held a May 1, 2019 hearing regarding the Motion. For the

reasons that follow, the Court denies the Motion without prejudice.

II.    BACKGROUND

       Bambach and his minor children, Plaintiffs M.B. and E.B., brought this § 1983

action against the County and the State Defendants after a child protective services

investigation and ensuing events inflicted great harm on Plaintiffs. Plaintiffs allege

that Defendant Gina Moegle (“Moegle”) “knowingly made false statements and

omissions in order to ‘justify’ her removal of the Bambach children” from Bambach’s

home. [Dkt. No. 9 at ¶¶ 153-156, 165-167, 234-235] Plaintiffs also allege that

Defendant Stacy May (“May”) “knew or should have known that the order to remove

the Bambach Children . . . was based upon Moegle knowingly making falsities and

omissions.” [Dkt. No. 9 at ¶¶ 271-272, 275]

       Plaintiffs have alleged that their lawyers (Maria L. Hoebeke and Brian M.

Garner) have personal knowledge that Moegle made alleged false statements and that

May had knowledge of those alleged false statements stemming from conversations

between Plaintiffs’ lawyers and Moegle and May during the course of the child

       1
        The State Defendants’ concurrence in the Motion was not limited to simply agreeing
with the County’s arguments. The State Defendants cited additional allegations of the
Complaint and offered enhanced substantive arguments as a basis for disqualifying Plaintiffs’
lawyers. As Plaintiffs have filed a response to the State Defendants’ concurrence, the Court has
reviewed and considered the arguments in both the State Defendants’ concurrence and Plaintiffs’
response to that concurrence.

                                               2
protective services investigation and proceedings. [Dkt. No. 9 at ¶¶ 85, 88-90, 92-94]

The County (and through its concurrence, the State Defendants) claim that Plaintiffs’

lawyers’ alleged personal knowledge of Moegle’s alleged falsehoods and May’s

alleged knowledge of those falsehoods are relevant to Plaintiffs’ Fourth and

Fourteenth Amendment claims against Moegle and May, such that it will be necessary

for Garner and Hoebeke to appear as witnesses at trial to testify.

III.   ANALYSIS

       Plaintiffs first ask the Court to strike the Motion because the County

misrepresented that Plaintiffs denied concurrence in the Motion. The Court denies

this argument (at least as it relates to Garner), as the County acknowledged that it did

seek concurrence but did not receive a response from Garner, such that it should have

indicated that lack of response rather than that Plaintiffs had denied concurrence. See

E.D. Mich. L.R. 7.1(a)(2). The Court finds that the County’s representation with

respect to Garner was a mistake, likely borne out of standard motion practice, as there

is no evidence that it was malicious or intentional. The analysis may be different with

respect to Hoebeke. Prior to filing the Motion, the County never attempted to contact

Hoebeke regarding disqualification [see Dkt. No. 17, PgID 349-52], even though it

should have sought her concurrence as an “attorney” or “other person[] entitled to be

heard on the motion.” See E.D. Mich. L.R. 7.1(a)(2) (“the motion or request must


                                           3
state: (A) there was a conference between attorneys or unrepresented parties and other

persons entitled to be heard on the motion”).

       Plaintiffs contend that, although they do not agree that their lawyers should be

disqualified, they were prejudiced by the Motion because they were willing to

stipulate that their attorneys would not testify as fact witnesses at trial – one of the

remedies they assert the County sought in the Motion. Plaintiffs are correct that, at

the outset of the Motion, the County requests that the Court “disqualify Plaintiffs’

lawyers from participation at trial or alternatively, disqualify Plaintiffs’ lawyers as fact

witnesses.” [Dkt. No. 14, PgID 321] And, it is undisputed that, in response to the

Motion, Plaintiffs repeatedly offered to stipulate that Garner and Hoebeke would not

testify at trial. [See, e.g., Dkt. No. 17, Exs. B and C] The County rejected that

stipulation, arguing that: (1) it had never sought that relief in the caption of the

Motion, nor in the relief requested at the close of the Motion; and (2) Hoebeke and

Garner are necessary fact witnesses at trial and must be disqualified because their

testimony would violate Michigan Rule of Professional Conduct 3.7.

       As to both Garner and Hoebeke, the Court finds that the filing of the Motion

seeking disqualification of Plaintiffs’ lawyers was not prejudicial to Plaintiffs because

Plaintiffs are not willing to concur that their attorneys should be disqualified.

       Turning to the County’s argument that Plaintiffs’ lawyers must be disqualified


                                             4
as trial counsel in this case, the Court notes that Rule 3.7 (Lawyer as Witness)

provides:

       (a)     A lawyer shall not act as advocate at a trial in which the lawyer is likely
               to be a necessary witness except where:

               (1)    the testimony relates to an uncontested issue;

               (2)    the testimony relates to the nature and value of legal services
                      rendered in the case; or

               (3)    disqualification of the lawyer would work substantial hardship on
                      the client.

       (b)     A lawyer may act as advocate in a trial in which another lawyer in the
               lawyer's firm is likely to be called as a witness unless precluded from
               doing so by Rule 1.7 or Rule 1.9.2


       2
       None of the parties argues that Rule 1.7 or Rule 1.9 are relevant in addressing the
Motion. Rule 1.7 – Conflict of Interest: General Rule – provides:

                (a) A lawyer shall not represent a client if the representation of that client
       will be directly adverse to another client, unless: (1) the lawyer reasonably
       believes the representation will not adversely affect the relationship with the other
       client; and (2) each client consents after consultation.

               (b) A lawyer shall not represent a client if the representation of that client
       may be materially limited by the lawyer's responsibilities to another client or to a
       third person, or by the lawyer's own interests, unless: (1) the lawyer reasonably
       believes the representation will not be adversely affected; and (2) the client
       consents after consultation. When representation of multiple clients in a single
       matter is undertaken, the consultation shall include explanation of the
       implications of the common representation and the advantages and risks involved.

Rule 1.9 – Conflict of Interest: Former Client – provides:

               (a) A lawyer who has formerly represented a client in a matter shall not
       thereafter represent another person in the same or a substantially related matter in
       which that person's interests are materially adverse to the interests of the former

                                                 5
      In Michigan ethics opinion RI-281, it was explained that “MRPC 3.7(a) seeks

to prevent the mixing of advocacy and testimony.” RI-281 (Sept. 1996). As stated in

Michigan ethics opinion RI-299, issued on December 18, 1997, however:

      MRPC 3.7 pertains only to acting as "advocate at a trial," and not the
      subject of client representation generally. As this Committee has
      previously opined, even if the lawyer might eventually be disqualified
      from being trial counsel pursuant to this rule, the rule does not require
      withdrawal or disqualify the lawyer from participating in pre-trial
      activities. See, RI-226; RI-281.

RI-299 also touches on two other components of Rule 3.7, as follows:

      Lastly, MRPC 3.7(a)(3) provides that the disqualification would not
      apply if the disqualification would work "substantial hardship" on the
      client. Thus in any event the Court would have to make a determination
      as to whether or not disqualification would work such a substantial
      hardship, even if the Court were otherwise convinced that MRPC 3.7
      would require withdrawal of the lawyer in the second action.




      client unless the former client consents after consultation.

              (b) Unless the former client consents after consultation, a lawyer shall not
      knowingly represent a person in the same or a substantially related matter in
      which a firm with which the lawyer formerly was associated has previously
      represented a client (1) whose interests are materially adverse to that person, and
      (2) about whom the lawyer had acquired information protected by Rules 1.6 and
      1.9(c) that is material to the matter.

              (c) A lawyer who has formerly represented a client in a matter or whose
      present or former firm has formerly represented a client in a matter shall not
      thereafter: (1) use information relating to the representation to the disadvantage of
      the former client except as Rule 1.6 or Rule 3.3 would permit or require with
      respect to a client, or when the information has become generally known; or (2)
      reveal information relating to the representation except as Rule 1.6 or Rule 3.3
      would permit or require with respect to a client.

                                                6
      The remaining issue is resolved by the express language of MRPC
      3.7(b). That rule expressly provides that another lawyer, even in the
      lawyer's firm, may act as trial advocate, even though the lawyer may be
      called as a necessary witness. See, also, RI-136; RI-96. Thus an associate
      of the lawyer, or "office sharer" of the lawyer, could act as trial advocate
      if the lawyer is ultimately disqualified pursuant to Rule 3.7, assuming
      that the associate or "office sharer" would not independently be
      disqualified by the provisions of Rules 1.7, 1.9 or otherwise.

The opinion in RI-299 concluded:

      In summary, the lawyer may continue to represent the former president,
      at least as to all pre-trial matters. As to acting as trial counsel, the Judge
      should decide this issue based upon the considerations set forth above,
      including specifically whether or not the second action is analogous to
      the exception set forth in MRPC 3.7(a)(2), and/or whether or not
      disqualification would work a substantial hardship on the client. The
      Court should make that determination based upon the particular facts
      presented at the time of the disqualification motion. Lastly, should the
      lawyer be disqualified from acting as trial advocate, the lawyer's
      associates or "office sharers" would not be disqualified from acting as
      trial advocate, provided that they are not independently disqualified by
      MRPC 1.7, 1.9, or otherwise.

Based on a simple reading of Rule 3.7 and the ethics opinion at RI-299, it cannot be

disputed that both Garner and Hoebeke can represent Plaintiffs in all pre-trial matters,

even if they are disqualified from representing Plaintiffs at trial.

      Having reviewed the pleadings, the briefing on the Motion, and the parties’

arguments at the hearing, the Court concludes that, at this stage of the proceedings,

it is not possible to determine whether Garner and/or Hoebeke will be necessary

witnesses at trial. As the County recognized, “attorneys are not necessary witnesses


                                            7
if the substance of their testimony can be elicited from other witnesses and the party

seeking disqualification did not call the attorney as a witness.” People v. Tesen, 276

Mich.App. 134, 144 (2007). The County argues that the allegations in this case

suggest that Garner and/or Hoebeke have personal knowledge of certain events that

support Plaintiffs’ cause of action, such that it seems likely that Plaintiffs’ case would

benefit from the testimony of Garner and/or Hoebeke. But, Plaintiffs: (a) state that the

testimony of their lawyers is not necessary because their case can be proven without

Garner or Hoebeke testifying at trial; and (b) represent that they are willing to

stipulate that neither of them will testify as a fact witness at trial.

       Defendants argue that if Hoebeke and/or Garner testify about the events related

to the allegations involving Moegle’s alleged lies to Judge Scott and May’s failure to

intervene with respect to Moegle’s lies, the “combination of roles of advocate and

witness [by Hoebeke and/or Garner] will prejudice the Defendants’ rights . . .

[because] it may not be clear to anyone, including the jury, whether a statement by an

advocate witness such as Hoebeke or Garner should be taken as proof or as an analysis

of the proof.” [Dkt. No. 20, PgID 475-76] As the County argues, if Garner and/or

Hoebeke testify, it is very likely that their testimony will conflict with the testimony

of Moegle and May. Defendants maintain that this prejudice significantly outweighs

any prejudice Plaintiffs would face if they have to retain new counsel at this early


                                             8
stage of the case. The County argues that it will call Garner and/or Hoebeke as a

witness at trial, even though it acknowledges that Garner and/or Hoebeke seemingly

would offer testimony that is highly adversarial and detrimental to Defendants’

interests.

       At this juncture of the proceedings, the Court finds persuasive Plaintiffs’

representations that the testimony of Garner and Hoebeke is not necessary and that

Plaintiffs will call neither Garner nor Hoebeke as a witness at trial. The Court is not

persuaded by the County’s suggestion that Plaintiffs would not suffer substantial

hardship if Garner and Hoebeke are disqualified because: (1) the case and discovery

are just beginning, and (2) another member of Garner’s and Hoebeke’s law firm can

step into the case. MRPC 3.7(b). The underlying child custody dispute has been

ongoing for years, during which time Garner and Hoebeke have consistently

represented Plaintiffs, resulting in an intimate knowledge of the case. And, there are

only two other attorneys in the law firm, neither of whom is prepared to handle this

case. As a result, Plaintiffs would have to try to obtain new counsel on a contingency

basis, which likely would be a formidable task with respect to this particular case.

       Finally, the State Defendants ask that, if the Court denies the Motion, the Court

strike any allegation in the Second Amended Complaint to which Hoebeke and Garner

were likely to have been necessary witnesses. (Citing paragraphs 85, 88, 90, 92, 93,


                                           9
94, 153-156, 165-167, 253-254, 261, 264, 271-272, 275(b), 276, 279, and 29). The

Court declines the State Defendants’ invitation to strike allegations for two reasons:

(1) the State Defendants did not file such a motion; and (2) the relief requested is

overbroad and ignores that the allegations do not reflect that Hoebeke and Garner

were the only non-Defendant witnesses to the events described in almost every cited

paragraph. The only possible exceptions are the allegations set forth at paragraphs 88,

93, 94, and 275(b).

IV.   CONCLUSION

      For the reasons stated above,

      IT IS ORDERED that the Motion to Disqualify Plaintiffs’ Lawyers [Dkt. No.

14] is DENIED WITHOUT PREJUDICE.

      IT IS ORDERED.

                                        s/Denise Page Hood
                                        U. S. District Court
Dated: June 27, 2019




                                          10
